EX-99.B8.v. AMENDMENT TO THE LETTER OF UNDERSTANDING Among OPPENHEIMERFUNDS DISTRIBUTOR, INC. SHAREHOLDER SERVICES, INC. and ALLIANZ LIFE INSURANCE COMPANY of NORTH AMERICA THIS AMENDMENT NO 1. to the Letter of Understanding (the “Agreement”), dated December 1, 1999 as amended, by and among Oppenheimer Funds Distributor, Inc., Shareholder Services, Inc. and Allianz Life Insurance Company of North America is effective 2-1-2014 The Agreement is amended as follows: 1. Schedule B is hereby deleted and replaced in its entirety by this Schedule B. SCHEDULE B Any Separate Account established by the Board of Directors of Allianz and any underlying contract in which they invest. 2.All other terms and provisions of the Letter of Understanding not amended herein shall remain in full force and effect. IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be executed in its name and on behalf of its duly authorized representative as of the date specified above. ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA By: /s/ Brian J. Muench Name: Brian J. Muench Title: Vice President, Investments Date: 1/27/2014 OPPENHEIMERFUNDS DISTTRIBUTOR, INC. By:/s/ Mark Santero Name: Mark Santero Title: SVP OFDI Date: 1-29-14 SHAREHOLDER SERVICES, INC. By: /s/ Stacy Roode Name: Stacy Roode Title: President Date: 2-3-2014 of [
